           Case 4:17-cr-00177-BRW Document 90 Filed 05/13/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                   4:17-CR-00177-BRW
                                      4:21-CV-00309-BRW

TRAVIS ALEXANDER

                                             ORDER

       For the reasons set out below, Petitioner’s Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255 (Doc. No. 89) is DENIED.

I.     BACKGROUND

       On July 21, 2020, Petitioner pled guilty to distribution of less than 500 grams of

methamphetamine.1 On December 9, 2020, he was sentenced to 112 months in prison.2

Petitioner did not appeal his sentence.

       Petitioner asserts claims for ineffective assistance counsel, because his lawyer (1) told

him that if he pled guilty, he would be facing a 60 to 72 month sentence; (2) told him that his

prior felonies would not be used to place him in the “career offender” category; (3) failed to

investigate; and (4) failed to get an 11(c)(1)(C) plea agreement.

II.    DISCUSSION

       To prevail on a claim of ineffective assistance of counsel, Petitioner must first show that

his lawyer’s performance fell below an objective standard of reasonableness.3 He must identify

the acts or omissions of counsel that are alleged to have been the result of unreasonable


       1
        Doc. Nos. 72, 73.
       2
        Doc. Nos. 84, 85.
       3
       See Strickland v. Washington, 466 U.S. 668, 688 (1984); Larson v. United States, 833
F.2d 758, 759 (8th Cir. 1987).

                                                 1
            Case 4:17-cr-00177-BRW Document 90 Filed 05/13/21 Page 2 of 6




professional judgment.4 Then, the Court must determine whether, in light of all the

circumstances, the identified acts or omissions were outside the wide range of professionally

competent assistance.5 Petitioner faces a great burden in that “judicial scrutiny of a counsel’s

performance is highly deferential” and “counsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable professional

judgment.”6

        If Petitioner establishes deficient performance by counsel, he still must establish

prejudice.7 This requires Petitioner to demonstrate that, but for his counsel’s errors, there is a

reasonable probability the result of the proceeding would have been different.8

        So, the test has two parts: (1) deficient performance, and (2) prejudice. If Petitioner fails

to establish either part of this test, I need not consider the remaining part of the test.

        A.      Deficient Performance

                1.      Lawyer’s Sentence Prediction

        Petitioner assert that he received ineffective assistance of counsel because his lawyer told

him he would be sentenced to 60 to 72 months. A lawyer’s incorrect sentence prediction is

insufficient to establish deficient performance.9 To the extent that this is a collateral attack on

        4
         Strickland, 466 U.S. at 690.
        5
         Id.
        6
         Id. at 689; Driscoll v. Delo, 71 F.3d 701, 706 (8th Cir. 1995).
        7
         Strickland, 466 U.S. at 694.
        8
        Id. (“A reasonable probability is a probability sufficient to undermine confidence in the
[proceeding’s] outcome.”); Larson, 833 F.2d at 759.
        9
        United States v. Nesgoda, 559 F.3d 867, 770 n.2 (8th Cir. 2009) (“Counsel’s incorrect
estimate of a sentencing range was not ineffective assistance of counsel.”) (citing Thomas v.
United States, 27 F.3d 321, 326 (8th Cir. 1994)); United States v. Sweeney, 878 F.2d 68, 70 (8th
Cir.1989) (district court affirmed where counsel predicted U.S.S.G. range of 21–27 months, but

                                                   2
            Case 4:17-cr-00177-BRW Document 90 Filed 05/13/21 Page 3 of 6




Petitioner’s 112-month sentence, he waived any such argument in his plea agreement.10

Furthermore, neither at his plea or sentencing hearings did Petitioner protest that there was an

agreement to a 60 to 72 month sentence. At sentencing, Petitioner’s lawyer argued that the

Government originally offered a 60-month sentence. Even if that were true, that obviously

changed when the offer was not reduced to writing and when both Petitioner and his lawyer

knew that he could qualify as a career offender, which would result in a much higher sentence.

                 2.        Prior Felonies Would Not Count

       Petitioner asserts that he received ineffective assistance of counsel because his lawyer

told him that his prior convictions would not be considered and he would not be sentenced as a

career offender. Even if this happened, Petitioner was aware that being sentenced as a career

offender was possible because it is expressly set out in his plea agreement, which he said he read

before entering a guilty plea.11

                 3.        Failed to Investigate

       Petitioner asserts that he received ineffective assistance of counsel because his lawyer did

not investigate that someone’s description of Petitioner did not match his appearance. This

argument is without merit. First, it does not matter how someone described Petitioner, since a

confidential informant directly purchased the drugs from Petitioner. Second, at the plea hearing,

Petitioner admitted that he sold drugs to a confidential informant.




court found range of 51–63 months and sentenced defendant to 57 months).
       10
            Doc. No. 73.
       11
          Thomas v. United States, 27 F.3d 321 (8th Cir. 1994) (defendant’s lawyer’s failure to
tell him that he might be considered a career offender was not ineffective assistance because
defendant knew the maximum penalty he faced and made no attempt to withdraw his plea when
the PSR recommended he be sentenced as a career offender).

                                                   3
            Case 4:17-cr-00177-BRW Document 90 Filed 05/13/21 Page 4 of 6




                4.        Failed to Obtain 11(c)(1)(C) Plea Agreement

       Finally, Petitioner contends that he received ineffective assistance of counsel because his

lawyer failed to obtain an 11(c)(1)(C) plea agreement. However, there is no evidence that the

Government offered an 11(c)(1)(C) plea agreement, so counsel could not have been ineffective.12

In fact, at the sentencing hearing, the Government pointed out that they never agreed to an exact

sentence, but Petitioner was free to ask for a downward departure.

       B.       Prejudice After a Guilty Plea

       Assuming there was deficient performance (there was not), Petitioner cannot establish

prejudice. “Where the conviction was entered on the basis of a guilty plea . . . the convicted

defendant must demonstrate that ‘there is a reasonable probability that, but for counsel’s errors,

he would not have pleaded guilty and would have insisted on going to trial.’”13

       Petitioner has not asserted that he would not have pled guilty, but for his lawyer’s alleged

errors. Rather, he alleges that his lawyer incorrectly predicted how much time he was facing and

he is unhappy with his sentence. A review of the record reveals the fact that Petitioner either

knew or should have known he was facing more than five years in prison. At the latest, he knew

he was facing more than 60 months when he reviewed the presentence report. However, he

never raised the issue.

       Additionally, the statutory penalty for Petitioner’s conviction was not more than twenty

years. At the plea hearing, Petitioner informed the Court that he had read the plea agreement,



       12
         Giblin v. United States, No. CIV. 09-1286 (RBK), 2010 WL 3039992, at *15 (D.N.J.
Aug. 3, 2010) (“First, the Government did not offer such a plea agreement. Counsel could not
have been deficient in failing to pursue a Rule 11(c)(1)(C) plea agreement when no such
agreement was offered by the Government.”);
       13
        Matthews v. United States, 114 F.3d 112, 114 (8th Cir. 1997) (quoting Hill v. Lockhart,
474 U.S. 52, 59 (1985)).

                                                 4
            Case 4:17-cr-00177-BRW Document 90 Filed 05/13/21 Page 5 of 6




understood it fully, and had talked to his lawyer about it. The plea agreement set out that the

parties were stipulating to a total offense level 26 and “nothing in the plea agreement shall

prevent the base offense level and/or the defendant’s criminal history category from being

calculated under U.S.S.G. § 4B1.1 (Career Offender), if found to apply in this case.”14 He was

also advised that if his guideline range turned out higher than he expected, he would not be able

to withdraw his guilty plea. After reading the plea agreement himself and discussing the

stipulations on the record, Petitioner still wanted to plead guilty. At no point before pleading

guilty did Petitioner or his lawyer say there was an agreement that he would get only 60 months

in prison. In fact, this argument is directly contradicted by the fact that a clause in the plea

agreement says that being sentenced as a career offender was still possible.

       The same is true at sentencing. In that hearing, Petitioner advised the Court that he was

satisfied with his lawyer and did not want to withdraw his guilty plea. He also indicated that he

had read the presentence report, discussed it with his lawyer, and did not believe that any

objections should be made to the presentence report. The presentence report set out a guideline

range which was well over 60 months. So, to the extent that Petitioner is arguing that he would

not have pled guilty if he had known he was facing more than 60 months in prison, the argument

is contradicted by the record.

       Based on the record, Petitioner’s lawyer was not deficient, and even if she was, Petitioner

cannot establish prejudice. Petitioner has presented no evidence or credible argument that there

was a “reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.”




       14
            Doc. No. 73.

                                                  5
         Case 4:17-cr-00177-BRW Document 90 Filed 05/13/21 Page 6 of 6




                                       CONCLUSION

       Based on the findings of fact and conclusions of law above, Petitioner’s Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. ' 2255 (Doc. No. 89) is DENIED.

       IT IS SO ORDERED this 13th day of May, 2021.


                                                   Billy Roy Wilson
                                                   UNITED STATES DISTRICT JUDGE




                                               6
